                      3:11-cv-03406-RM-TSH # 211        Page 1 of 8
                                                                                            E-FILED
                                                            Friday, 13 November, 2020 06:24:01 PM
                                                                       Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION


UNITED STATES OF AMERICA, and The                   )
STATES OF CALIFORNIA, COLORADO,                     )
DELAWARE, HAWAII, ILLINOIS,                         )
MARYLAND, MONTANA, NEW JERSEY,                      )
NEW MEXICO, NEVADA, VIRGINIA, and                   )
The DISTRICT OF COLUMBIA, ex rel.                   )
THOMAS PROCTOR,                                     )
                                                    )
      Plaintiffs,                                   )
                                                    )
 v.                                                 )          Case No. 11-cv-3406
                                                    )
SAFEWAY INC.,                                       )
                                                    )
      Defendant.                                    )

                                     OPINION

RICHARD MILLS, United States District Judge:

      In an Opinion and Order entered on June 12, 2020, the Court granted the

motion of Defendant Safeway, Inc. for summary judgment based on the U.S.

Supreme Court’s Safeco’s decision.

      Pending is the Relator’s Rule 59(e) motion to alter judgment and for leave to

supplement the record.

                                         I.

      Federal Rule of Civil Procedure 59(e) allows for the filing of a motion to alter

or amend judgment. A judgment under Rule 59(e) may be amended only if the
                                          1
                     3:11-cv-03406-RM-TSH # 211        Page 2 of 8




“movant clearly establishes either (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment.”

Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir. 2013). “It does not

provide a vehicle for a party to undo its own procedural failures, and it certainly does

not allow a party to introduce new evidence or advance arguments that could and

should have been presented to the district court prior to the judgment.” Id.

      In its previous Order, the Court held that the objective scienter standard

articulated by the Supreme Court in Safeco Insurance Co. of Am. v. Burr, 551 U.S.

47 (2007), which addressed the Fair Credit Reporting Act, also applied to the False

Claims Act (“FCA”), as some federal courts of appeal have determined. This Court

found there was no authoritative guidance that would have warned Safeway away

from what was an objectively reasonable position and, therefore, the Relator could

not meet Safeco’s objective scienter standard and thus could not establish the FCA’s

“knowing” element as a matter of law. Upon determining that the Relator could not

meet the FCA’s “knowing” element, the Court concluded that Safeway is entitled to

summary judgment.

      The Relator contends the Court misapplied Safeco by: (1) failing to

specifically identify ambiguous language in the applicable statutes, regulations and

contracts; (2) accepting Safeway counsel’s post hoc rationalizations based on

inapplicable sources and failing to consider applicable statutes, regulations and


                                           2
                     3:11-cv-03406-RM-TSH # 211       Page 3 of 8




contracts in finding that Safeway’s litigation position was “objectively reasonable;”

and (3) misapplying the appropriate summary judgment standard in determining that

no “authoritative guidance” existed to warn Safeway away from its incorrect

interpretation of the law.

      Citing Safeco, 551 U.S. at 61 and United States ex rel. Purcell v. MWI Corp.,

807 F.3d 281, 288 (D.C. Cir. 2015), the Relator asserts a defendant claiming a lack

of scienter based on a reasonable but erroneous interpretation of a statute or

regulation must satisfy a three-prong test to prevail: (1) ambiguity must be found in

the applicable statute or regulation; (2) upon a determination of ambiguity, the

defendant’s interpretation of that ambiguity must be objectively reasonable; and (3)

upon finding ambiguity and an objectively reasonable interpretation, the defendant

must show that there was no authoritative guidance warning it away from its

incorrect interpretation. The Relator contends all three elements must be established

to warrant dismissal for lack of scienter.

      The Relator alleges that under Safeco, the scienter analysis stops if there is no

specific finding of ambiguity in the law. See Purcell, 807 F.3d 288. However,

Safeco does not so provide. Relying in part on Safeco, the court in Purcell states

that the FCA does not “reach those claims based on reasonable but erroneous

interpretations of a defendant’s legal obligations.” Id. at 288. Although Purcell

discussed a contractual term’s ambiguity when analyzing the defendant’s


                                             3
                     3:11-cv-03406-RM-TSH # 211       Page 4 of 8




interpretation of that language, see id. at 288-89, Purcell did not require a specific

finding of ambiguity in the law either. While a law that is subject to multiple

objectively reasonable interpretations is necessarily ambiguous, none of the courts

applying Safeco to the FCA held those issues had to be analyzed separately and none

requires an express ambiguity finding separate from an “objective reasonableness”

finding. As Safeway points out, the Court determined the law to be ambiguous upon

holding Safeway’s interpretation was objectively reasonable because “[a]mbiguity

exists if a provision is subject to reasonable alternative interpretations.” Grun v.

Pneumo Abex Corp., 163 F.3d 411, 420 (7th Cir. 1998).

      The Court finds no basis to revisit its prior finding that the law regarding usual

and customary pricing was ambiguous before United States ex rel. Garbe v. Kmart,

824 F.3d 632 (7th Cir. 2016). After the district court in Garbe identified three issues

for interlocutory appeal, the Seventh Circuit added the issue of “whether the district

court correctly identified the ‘usual and customary’ price.” Garbe, 824 F.3d at 637.

As this Court observed, by adding that issue to the others, “the Seventh Circuit

appeared to determine the issue of generic drug discount programs and usual and

customary price was sufficiently debatable to be addressed.” U.S. ex rel. Schutte v.

SuperValu, Inc., 2020 WL 3577996, at *9 (C.D. Ill. July 1, 2020). The Court is

unable to conclude it committed a manifest error of law or fact.




                                           4
                    3:11-cv-03406-RM-TSH # 211      Page 5 of 8




      The Relator next alleges the Court made no finding that usual and customary

definitions in Medicare Part D contracts are ambiguous. The Seventh Circuit’s

reference to Medicare Part D regulations and contracts that impose legal obligations

upon parties participating in Medicare Part D is borne out of duly noticed and

promulgated regulations. See 42 U.S.C. § 423.1(b); 42 C.F.R. § 423.505(a); 42

C.F.R. § 423.505(i)(4)(iv). The Relator claims that the requirement in 42 C.F.R. §

423.505(i) that all participants in Medicare Part D “must comply” with applicable

laws, regulations, and CMS instructions was discussed in the Relator’s opposition

to Safeway’s motion for summary judgment, but not addressed in the Court’s

Opinion. Moreover, Part D contractors must comply with Part D contract terms and

CMS instructions as a matter of law.

      As Safeway notes, the Relator did not include the Pharmacy Benefit Manager

(“PBM”) contracts as part of the record so the Court could not have evaluated the

contractual terms. In his response to Safeway’s summary judgment motion, the

Relator cited PBM notices and provider manuals and not contracts. The brief cited

just two PBM contracts, neither of which defined usual and customary price as

including applicable discounts, and one proposed amendment to a Pharmacy

Network Agreement with the State of Oregon. Accordingly, the only contracts in

the summary judgment record were consistent with Safeway’s objectively




                                         5
                    3:11-cv-03406-RM-TSH # 211     Page 6 of 8




reasonable interpretation of the law. The Relator has not shown that the Court

committed manifest error.

                                         II.

      The Relator requests leave to introduce Sealed Exhibit A, which consists of

over 800 pages, and is described by the Relator as a summary of applicable terms

from Government Healthcare Provider contracts between PBMs and Safeway,

combined with excerpts from those contracts. The Relator states that he planned to

attach Exhibit A to his motion for summary judgment, but never had the opportunity

to file a substantive motion because the briefing on the motion under Safeco was

prioritized over other dispositive motions.

      In August 2019, the Court notified the Parties that the dispositive motions

deadline would be postponed for two months to account for the possibility that the

rulings on the summary judgment motions in U.S. ex rel. Schutte v. SuperValu, Case

No. 11-cv-3290, will affect the scope of the rulings in this case. Subsequently,

Safeway requested and obtained further extensions of the dispositive motion

deadline.

      In November 2019, Safeway filed the motion for summary judgment based

on Safeco contemporaneously with a request that it be prioritized over the summary

judgment motions in Schutte that had been pending over a year. Safeway’s request

was granted. The Relator claims that the Safeco motion was moved to the front of


                                          6
                     3:11-cv-03406-RM-TSH # 211       Page 7 of 8




the line ahead of the scheduled summary judgment filing deadline when Relator

would have filed his broader motion for summary judgment with a more

comprehensive record of binding contract terms that required Safeway to comply

with Medicare Part D rules, regulations and CMS instructions.

      The Relator states that, based on the unique procedural posture of dispositive

motions at the time the Safeco motion was granted and the fact that the Parties agree

that the contracts are relevant, there is good cause to grant the Relator leave to file

Exhibit A.

      The Relator had an opportunity to file the documents in Exhibit A as part of

his opposition to Safeway’s motion for summary judgment, but did not do so. A

party should not “sit on potentially relevant evidence and allow the court to go

forward with its decision, and then turn around and criticize the court for ruling

without the benefit of that same evidence.” Hecker v. Deere & Co., 556 F.3d 575,

590 (7th Cir. 2009). Rule 59(e) “does not provide a vehicle for a party to undo its

own procedural failures.” Beyrer, 722 F.3d at 954.

      Because the Relator could have included the exhibit as part of his response to

Safeway’s motion for summary judgment, the Court will deny the motion to

supplement the record.

      Ergo, the Relator’s motion for leave to alter judgment and for leave to

supplement the record [d/e 204] is DENIED.


                                          7
                3:11-cv-03406-RM-TSH # 211   Page 8 of 8




ENTER: November 13, 2020

          FOR THE COURT:
                                      /s/ Richard Mills
                                      Richard Mills
                                      United States District Judge




                                  8
